DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/23/21 has been entered.

Response to Arguments
Applicant’s arguments, see pg. 7-9, filed 11/23/21, with respect to the rejection(s) of claim(s) 1-18 under 102 have been fully considered and are persuasive.  Therefore, the previous rejection has been withdrawn.  For clarity of the record, applicant is advised that examiner does not agree with the statement (pg.  9) “Quinn fails to disclose metadata”.  Indeed, Quinn does not explicitly use the term “metadata”.  Instead it teaches “template data” which is a descriptor that may include details of the sensor (paragraph 72).  The definition of metadata is data that describes other data/information.  Thus the “template data” of Quinn is clearly “metadata” under the broadest reasonable interpretation because it provides information about the sensor data.  Quinn further teaches the template data has an identifier (paragraph 25), but it does not teach only transmitting the identifier to reduce traffic as argued by applicant.  Upon further consideration, a new ground(s) of rejection is made in view of Xie US 2020/0036772 A1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Quinn et al. US 2015/0381737 A1 in view of Xie US 2020/0036772 A1.

Regarding claim 1, Quinn discloses a sensor management unit (Fig. 1) comprising a processor (paragraph 70) to perform:
a sensing data acquisition portion configured to acquire sensing data obtained by a sensor observing a target (Fig. 1, paragraph 6);
a metadata generating portion configured to generate, for the acquired sensing data, metadata indicating an attribute of the sensor (abstract, paragraph 8);
an identification code generating portion configured to generate a first identification code for identifying the sensing data, and a second identification code for identifying the metadata (paragraphs 25, 72 and 92); and
a communicating portion configured to transmit, to an external device, the sensing data (send sensor data to server – see abstract, paragraphs 10 and 25).


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Quinn to create and transmit a metadata identifier as taught by Xie.  Xie suggests that by only publishing a metadata identifier, the volume of transmitted data can be reduced, thereby reducing system overhead (see paragraphs 93 and 113).

Regarding claim 2, Quinn discloses generating the first and second identification code using a universal unique identifier or global unique identifier (unique ID – paragraph 72).

Regarding claim 3, Quinn discloses the metadata includes at least one of dynamic metadata indicating an attribute relating to a form of use of the sensor that may dynamically change over time, and processed metadata relating to a feature value of the sensing data, the processed metadata being generated by analyzing the sensing data (this claim defines dynamic metadata as something that “may” dynamically change – the metadata taught by Quinn can be semantics such as data type, labels, descriptive text, etc., see paragraph 72; because these “may” change, this metadata reads on the claim’s definition of “dynamic metadata indicating an attribute relating to a form of use of the sensor, that may change” emphasis added).


in response to the sensor management unit receiving, from the external device, a request for transmitting the sensing data accompanied by a designation of the first identification code, the communicating portion transmitting, to the external device, the sensing data specified by the designated first identification code (Quinn discloses that a server/external device receives sensor data using an identifier – see paragraph 72; Quinn teaches using APIs to allow third parties to configure the synching process – paragraph 80, thus the synch can be performed in response to a request from the external device); and
in response to the management unit receiving, from the external device, a request for transmitting the metadata accompanied by a designation of the second ID code, the communicating portion transmitting, to the external device, the metadata specified by the second ID code to the external device (Quinn teaches transmitting metadata and ID code to server, see paragraph 72, this could be done in response to a request receive via the API).

Regarding claim 5, Quinn discloses the sensor management unit of claim 1 (see rejection of claim 1); and a metadata managing portion configured to manage the generated metadata in association with the sensing data (the term “manage” is extremely broad, many actions could read on “managing” data, in this case, Quinn discloses using and storing the metadata, thus it “manages” the metadata as required by the claim – see paragraph 78).

Regarding claim 6, Quinn discloses the sensor management unit of claim 1 (see rejection of claim 1); and the sensor (Fig. 1 item 102, paragraph 70).

Regarding claim 7, it is a method claim that corresponds to the system of claim 1; therefore it is rejection for the same reasons.

Regarding claim 8, it is a non-transitory computer readable medium that corresponds to the system of claim 1; therefore it is rejected for the same reasons.

Regarding claim 9, it corresponds to claim 3 so it is rejected for the same reasons.

Regarding claim 11, Quinn discloses the sensor management unit according to claim 2 (see rejection of claim 2); and a metadata managing portion configured to manage the generated metadata in association with the sensing data (the term “manage” is extremely broad, many actions could read on “managing” data, in this case, Quinn discloses using and storing the metadata, thus it “manages” the generated metadata as required by the claim – see paragraph 78).

Regarding claim 12, Quinn discloses the sensor management unit according to claim 2 (see rejection of claim 2); and the sensor (sensors, see Fig. 1 item 102, paragraph 70).

Regarding claim 14, Quinn discloses the sensor management unit of claim 3 (see rejection of claim 3); and a metadata managing portion configured to manage the generated metadata in association with the sensing data (the term “manage” is extremely broad, many 

Regarding claim 15, Quinn discloses the sensor management unit according to claim 3 (see rejection of claim 3); and the sensor (sensors, see Fig. 1 item 102, paragraph 70).

Regarding claim 16, Quinn discloses the sensor management unit of claim 4 (see rejection of claim 4); and a metadata managing portion configured to manage the generated metadata in association with the sensing data (the term “manage” is extremely broad, many actions could read on “managing” data, in this case, Quinn discloses using and storing the metadata, thus it “manages” the generated metadata as required by the claim – see paragraph 78).

Regarding claim 17, Quinn discloses the sensor management unit according to claim 4 (see rejection of claim 4); and the sensor (sensors, see Fig. 1 item 102, paragraph 70).

Regarding claim 18, Quinn discloses the sensor management unit of claim 5 (see rejection of claim 5); and the sensor (sensors, see Fig. 1 item 102, paragraph 70).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Misumi et al. US 2019/0258553 A1 discloses creating and transmitting metadata and sensor ID (paragraphs 79-81).
Edgardh et al. US 2019/0028544 A1 discloses managing sensor data (abstract) including generating metadata for sensor data (paragraph 141) and requesting sensor/metadata from an external device (Fig. 4).
Hubbard et al. US 2017/0013047 A1 discloses an identification assignor that assigns a unique identifier to sensor data (paragraph 56).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D RECEK whose telephone number is (571)270-1975. The examiner can normally be reached Flex M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 5712723980. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JASON D RECEK/Primary Examiner, Art Unit 2458                                                                                                                                                                                                        
(571) 270-1975